Citation Nr: 1404197	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability, claimed as a low back condition L-4.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issue of entitlement to service connection for tinnitus addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss that is attributable to active military service, and the Veteran's hearing loss did not manifest to a degree of 10 percent within one year of his separation from service.  

2.  The Veteran does not have a low back disability that is attributable to active military service, and the Veteran's low back arthritis did not manifest to a degree of 10 percent within one year of his separation from service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated by active military service; this hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; a low back disability may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A. Duty to Notify

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a May 2010 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in September 2010.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

B. Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded a VA examination in July 2010 and a VA medical opinion in March 2011, and there is no argument or indication that they are inadequate for adjudication purposes as to the Veteran's bilateral hearing loss and low back disability.  Thus, the medical evidence is sufficient.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

II. Analysis

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and a low back disability.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, to include sensorineural hearing loss and arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss, as an organic disease of the nervous system, and degenerative joint disease are such chronic conditions under 38 C.F.R. § 3.309(a).

A.  Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's July 2010 VA examination demonstrated hearing loss pursuant to this provision, as in his left ear he had a 40 decibel threshold at 3000 Hertz and a 45 decibel threshold at 4000 Hertz, and three auditory thresholds above 26 decibels in his right ear.

While on active duty, the Veteran served as an infantry weapons repairman, and he states that he was exposed to high noise levels.  The Veteran's MOS is consistent with his reported noise exposure.  As such, in-service injury is established.

The remaining element is the existence of a nexus between the Veteran's current disability and his in-service injury.  Here, the Veteran cannot make the adequate showing, inasmuch as he had normal hearing levels in service and medical evidence of record also weighs against the existence of a nexus.

First, the Veteran's service treatment records indicate that he had normal hearing thresholds at entrance and at separation.  Therefore, there is no evidence of hearing loss in service.  

The medical evidence in the Veteran's claim also does not provide support for a nexus.  With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the examiner at the Veteran's July 2011 VA examination found that it is less likely than not that the Veteran's hearing loss was caused by his in-service noise exposure due to the normal hearing thresholds found at the Veteran's separation examination.  She also found that the Veteran's civilian noise exposure, which included working in farming, a factory, and trucking, and recreational hunting, may also be a factor in his hearing loss, though she noted that the Veteran reported wearing ear protection while working in the factory and while hunting.  The Board finds the examiner's opinion probative.  She reviewed the Veteran's medical history, and had clear and well-reasoned rationale.  Accordingly, the Board finds that the Veteran cannot sufficiently demonstrate a medical relationship between his in-service exposure to loud noise and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The Board notes that the Veteran asserted in his May 2010 claim that his hearing loss began in service.  As a lay person, the Veteran is competent to testify to observable symptoms such as hearing loss.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the Board does not find the Veteran credible due to the fact that normal thresholds were reported at separation.  
 
Accordingly, evidence does not establish a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure based on either lay or medical evidence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran is also not entitled to service-connection for his bilateral hearing loss on a presumptive basis.  There is no indication that the Veteran's hearing loss was diagnosed or manifested to a compensable degree within one year of his separation from service, as normal hearing thresholds were shown at separation.  To the extent that the Veteran asserts otherwise, the Board does not find him credible due to the conflict with his own records.  Therefore, entitlement to service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

In summary, the evidence does not establish that the Veteran's current bilateral hearing loss was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection for bilateral hearing disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

B. Low Back Disability  

The Board finds that service connection is also not warranted for the Veteran's low back disability.   The Veteran cannot demonstrate that a nexus exists between his current low back disability and his in-service back issues.

The Veteran was diagnosed with lumbar degenerative joint disease and mild levo scoliosis at his July 2010 VA examination.  He accordingly has a current disability.  The Veteran's service treatment records (STRs) demonstrate that he was seen for back pain on August 5, 1976, and was examined for back pain on August 16, 1976.  He therefore can show an in-service event or injury.

However, the Veteran cannot show that a nexus exists between his in-service back pain and his current disability.   

First, after reporting back pain, the Veteran underwent an orthopedic examination on August 16, 1976.  The physician found no obvious curvature of the thoracic or lumbar spine, no pelvic deformity, and no leg length discrepancy.  The Navy physician deemed it a normal exam and found the Veteran fit for duty.  Later, the Veteran's separation examination indicated a normal spine and musculoskeletal system.  

The orthopedic examination and separation examination report are highly probative as to the Veteran's condition in service and at the time of his release from active duty, as they were generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion, which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  The December 1978 separation examination report is entirely negative for any symptoms associated with the low back and weighs heavily against the claim.  Similarly, the Veteran's claims file also contains copies of medical histories and examinations that the Veteran was required to undergo in order to work as a truck driver.  In 1998, 2003, 2007, and 2010, the Veteran denied spine and low back problems in the medical history of the examination, and the examiner found no problems as well in the Veteran's examinations.  The Board finds these denials of spine and low back problems highly probative for the same reason.  

The Board notes that the Veteran asserts that he has had back pain since service, and the Veteran is competent to report as such.  See Washington, 21 Vet. App. at 195.  However, the Board does not find the Veteran credible due to the conflicting statements made in the medical histories he provided for his trucking examinations.  On four different occasions from 1998 to 2010, the Veteran denied spinal injuries or low back pain.  

The Veteran also underwent a VA examination in July 2010, and the RO obtained a medical opinion in March 2011.  At the examination, the examiner found that it was less likely than not the Veteran's current disability was incurred in service, as there was no evidence supporting that the Veteran suffered an injury in service.  The examiner acknowledged the instances where the Veteran complained of back pain in service, but noted that the orthopedic examination found the Veteran to be normal.  The VA medical opinion also opined that it is less likely than not that the Veteran's current disability is related to his injury in service.  He based his opinion on the fact that the first post-service record of back pain is in 1990, years after discharge.  He also noted that the Veteran's separation examination was silent on the matter of back issues.  The Board finds the VA examination and opinion probative, as they are based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  See Bloom, 12 Vet. App. at 187.  

Further, private medical records supplied by the Veteran also do not support the existence of a nexus.  Records from 1990, 1991, 1993, 1994, and 1997 indicate separate instances of back pain.  There is no record of post-service back pain prior to 1990.

Finally, a record from chiropractor L.E. dated from 1999 indicates that the suggest that his back problems may, in fact, arise from a July 1998 motor vehicle accident.  The Veteran visited him a week after the accident, stating that he had low back and neck pain that did not exist prior to the accident.  L.E. concluded that the Veteran had suffered a musculoskeletal injury from the accident, and opined that the Veteran's spine would gradually exhibit post-traumatic arthritis.  

Given the foregoing, the Veteran cannot demonstrate a nexus between his in-service back pain, and his current low back disability.  He is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, there is no diagnosis of arthritis of the lumbar spine, or characteristic manifestations thereof, within one year of the Veteran's separation from service.  As noted above, the first evidence of post-service back pain contained in the Veteran's claims file is in 1990, more than a decade after he left service.  Therefore, entitlement to service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

In summary, the evidence does not establish that the Veteran's current low back disability was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection on a direct or presumptive basis.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for a low back disability is denied.

REMAND

The Board finds that further development is necessary on the issue of the Veteran's entitlement to service connection for tinnitus.  

At the Veteran's July 2010 VA examination, the examiner concluded that it was less likely as not that the Veteran's tinnitus was related to his in-service noise exposure due to the fact that the Veteran had normal hearing thresholds when he separated from service.  This conclusion is flawed, in that it fails to recognize that tinnitus is a separate disability from hearing loss, and because the examiner failed to take the Veteran's lay statements into consideration; the Veteran has stated that he has had tinnitus since service.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that a VA examination and opinion should consider the relevant history, provide a sufficiently detailed description of the disability, and provide a rationale to support the conclusions or opinions offered).  The Board finds that a clarifying medical opinion or examination would help to determine the etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  If the examiner from the July 2010 VA examination is available, request a medical opinion to determine the nature and etiology of the Veteran's tinnitus; if the examiner is no longer employed by VA, schedule the Veteran for a VA examination on this question.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was incurred during his service.

A rationale, with consideration of both lay and medical evidence, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


